Citation Nr: 0843236	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-21 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for presbyopia. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The veteran testified at an August 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On August 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for entitlement to 
service connection for presbyopia was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
during his August 2008 travel Board hearing, withdrew his 
appeal of the issue of entitlement to service connection for 
presbyopia and, hence, there remain no allegations of errors 
of fact or law for appellate consideration as to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for entitlement to service connection for 
presbyopia and it is dismissed.


ORDER

The appeal of entitlement to service connection for 
presbyopia is dismissed.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).

Medical evidence of record shows that the veteran has a 
current diagnosis of degenerative disc disease of the lumbar 
spine and spinal stenosis.  During an August 2008 Board 
hearing, the veteran reported that he injured his back in 
service; however, he stated that he did not seek treatment 
for his back in service.  The veteran also reported that 
lifting toolboxes during duty as a mechanic caused strain on 
his back in service.  He indicated that his service-connected 
right knee affected his back.  

The veteran is competent to provide testimony as to the 
occurrence of a back injury and is competent to report 
experiencing back pain in service.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).   Therefore, in light of the "low 
threshold" as announced in McLendon v. Nicholson, the Board 
finds that a remand for a VA examination is necessary to 
determine if the veteran's claimed back disability is 
etiologically related to service or to a service-connected 
disability.

Further, remand will afford the RO the opportunity to 
reconsider the veteran's claim for service connection for a 
back disability as secondary to his service-connected right 
knee disability.  Also, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), on remand, the RO should 
ensure that appropriate notification of the requirements 
regarding secondary service connection according to 38 C.F.R. 
§ 3.310 is provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with appropriate 
notice of VA's duties to notify and to 
assist in accordance with the VCAA.  
Particularly, the veteran should be 
properly notified of how to substantiate 
a secondary service connection claim 
under 38 C.F.R. § 3.310.

2.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if he has a 
currently diagnosed back disability 
etiologically related to service or to a 
service-connected disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must review 
the entire claims file to include service 
treatment records. 

The examiner should identify any current 
back disabilities and state whether it is 
at least as likely as not that such 
disability was incurred in service.  

The examiner should also state whether it 
is at least as likely as not that a 
current back disability is caused by, OR 
aggravated by the veteran's service-
connected right knee disability.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The term "aggravation" for legal 
purposes is defined as a worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  

2.  After all development has been 
completed, the RO should readjudicate the 
issue of service connection for a back 
disability, to include as secondary to a 
service-connected right knee disability, 
based on the additional evidence.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


